Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      17-OCT-2019
                                                      08:00 AM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                   MAILE LANI ESTEBAN-TRINIDAD,
                            Respondent.


                        ORIGINAL PROCEEDING
                          (ODC # 19-0370)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the Office of Disciplinary

Counsel’s July 26, 2019 petition for issuance of a reciprocal

discipline notice to Respondent Maile Lani Esteban-Trinidad,

pursuant to Rule 2.15(b) of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), the memorandum, declaration, and

exhibits appended thereto, the court’s August 19, 2019 Notice and

Order, Respondent Esteban-Trinidad’s untimely September 30, 2019

response, and the Office of Disciplinary Counsel’s (ODC)

October 1, 2019 reply and the record, we find that, on July 5,

2019, the Nevada Supreme Court concluded Esteban-Trinidad had
misappropriated client funds for office and personal expenses,

and commingled personal funds with client funds, causing those

clients actual injury, in violation of her duty under Rule 1.15

of the Nevada Rules of Professional Conduct to safeguard client

property.   In aggravation, the court found a pattern of

misconduct, multiple offenses, and substantial experience in the

practice of law and, in mitigation, found Esteban-Trinidad had

made full and free disclosure, had a good reputation and

character, had expressed remorse, had a clean disciplinary

record, and had faced personal problems during the relevant time,

the mitigating factors, particularly the latter two, sufficient

to reduce the appropriate discipline to a period of suspension of

six months and one day and court-ordered restitution.   Such

conduct, if committed in this jurisdiction, would violate Rules

1.15(a) and 1.15(c) of the Hawai#i Rules of Professional Conduct

(2014) and, weighed in light of the aggravating and mitigating

factors cited by the court, would justify a similar period of

suspension.   Therefore,

            IT IS HEREBY ORDERED that Respondent Esteban-Trinidad

is suspended from the practice of law in this jurisdiction for

181 days pursuant to RSCH Rules 2.3(a)(2) and 2.15(c), effective

thirty days after the entry of this order.

            IT IS FURTHER ORDERED that Respondent Esteban-Trinidad

shall, in accordance with RSCH Rule 2.16(d), file with this


                                  2
court, within 10 days after the effective date of her suspension,

an affidavit showing compliance with RSCH Rule 2.16(d).

          IT IS FURTHER ORDERED that Respondent Esteban-Trinidad

shall bear the costs of these reciprocal proceedings, pursuant to

RSCH Rule 2.3(c), upon the timely submission of a verified bill

of costs by the Office of Disciplinary Counsel.

          IT IS FURTHER ORDERED that Respondent Esteban-Trinidad

shall not resume the practice of law in this jurisdiction until

re-admitted by order of this court, as set forth in RSCH Rules

2.17(a) and 2.17(b)(2).   Any application for reinstatement shall

include proof of readmission to, and good standing with, the

Nevada State Bar.

          DATED: Honolulu, Hawai#i, October 17, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 3